     Case: 19-1649   Document:
Case 4:16-cv-00336-MW-CAS      53 Page:
                          Document 267 1FiledFiled: 02/05/2020
                                              02/05/20    Page 1 of 9




         United States Court of Appeals
             for the Federal Circuit
                       ______________________

                          HVLPO2, LLC,
                         Plaintiff-Appellant

                                 v.

         OXYGEN FROG, LLC, SCOTT D. FLEISCHMAN,
                   Defendants-Appellees
                  ______________________

                             2019-1649
                       ______________________

          Appeal from the United States District Court for the
       Northern District of Florida in No. 4:16-cv-00336-MW-
       CAS, Judge Mark E. Walker.
                       ______________________

                     Decided: February 5, 2020
                      ______________________

          MARTIN BRUCE SIPPLE, Ausley McMullen, Tallahassee,
       FL, argued for plaintiff-appellant. Also represented by
       ALEXANDRA AKRE; NICHOLAS R. GRENNAN, Suiter Swantz
       PC LLO, Omaha, NE.

           ROBERT HUNTSMAN, Huntsman Law Group, PLLC, Au-
       rora, CO, argued for defendants-appellees.
                       ______________________
     Case: 19-1649   Document:
Case 4:16-cv-00336-MW-CAS      53 Page:
                          Document 267 2FiledFiled: 02/05/2020
                                              02/05/20    Page 2 of 9



       2                           HVLPO2, LLC v. OXYGEN FROG, LLC




           Before NEWMAN, MOORE, and CHEN, Circuit Judges.
       MOORE, Circuit Judge.
            HVLPO2, LLC (HVO) sued Oxygen Frog, LLC and its
       CEO, Scott Fleischman (collectively, Oxygen Frog) in the
       Northern District of Florida for infringement of the claims
       of U.S. Patent Nos. 8,876,941 and 9,372,488. A jury con-
       cluded that claims 1 and 7 of both the ’941 and ’488 patents,
       the only claims tried, would have been obvious under 35
       U.S.C. § 103. After the jury verdict, HVO moved for judg-
       ment as a matter of law that Oxygen Frog had failed to es-
       tablish obviousness, or in the alternative, for a new trial
       based on the admission of lay opinion testimony on the is-
       sue of obviousness. The district court denied HVO’s mo-
       tion, and HVO appealed. Because the district court abused
       its discretion by admitting lay witness testimony regarding
       obviousness, we reverse and remand for a new trial.
                              BACKGROUND
           The ’941 and ’488 patents share a specification and are
       directed to methods and devices for controlling an oxygen-
       generating system, which is used to sustain and manage
       airflow for torch glass artists who use surface mix glass
       torches. See ’488 patent at 1:32–33. Claim 1 of the ’488
       patent is illustrative:
           1. An apparatus for managing an oxygen generat-
           ing system, the oxygen generating system config-
           ured for supplying a sustained flow of a gaseous
           mixture comprising mostly oxygen, the apparatus
           comprising:
               a controller device configured to:
                   receive a first pressure signal asso-
                   ciated with a first pressure;
                   determine the first pressure to be
                   less than or equal to a startup
                   threshold pressure, said first
     Case: 19-1649   Document:
Case 4:16-cv-00336-MW-CAS      53 Page:
                          Document 267 3FiledFiled: 02/05/2020
                                              02/05/20    Page 3 of 9



       HVLPO2, LLC v. OXYGEN FROG, LLC                           3



                  pressure associated with a gaseous
                  pressure of an oil-less tank;
                  send a signal to switch a first cir-
                  cuit on, said first circuit for provid-
                  ing electrical power to a bank of at
                  least two oxygen generators;
                  send a signal to switch a second cir-
                  cuit on, said second circuit for
                  providing electrical power to an oil-
                  less air compressor;
                  receive a second pressure signal as-
                  sociated with a second pressure;
                  determine the second pressure to
                  be greater than or equal to a
                  shutoff threshold pressure, said
                  second pressure associated with a
                  gaseous pressure of the oil-less
                  tank;
                  send a signal to switch the first cir-
                  cuit off; and
                  send a signal to switch the second
                  circuit off.
       The district court granted partial summary judgment, find-
       ing Oxygen Frog infringed claims 1 and 7 of both the ’941
       and ’488 patents. The case then proceeded to a jury trial to
       assess, among other things, validity of those claims.
           At trial, Oxygen Frog argued that the claims were ob-
       vious in view of a combination of two prior art references:
       the “Cornette reference,” which is a post on a glass blowing
       internet forum depicting an oxygen system used for glass
       blowing, and the “Low Tide video,” which is a video that
       was posted online by Tyler Piebes, a glass blowing artist.
       Mr. Piebes was not qualified as an expert witness, but did
       provide deposition testimony as a fact witness, most of
     Case: 19-1649   Document:
Case 4:16-cv-00336-MW-CAS      53 Page:
                          Document 267 4FiledFiled: 02/05/2020
                                              02/05/20    Page 4 of 9



       4                               HVLPO2, LLC v. OXYGEN FROG, LLC




       which was played at trial before the jury. HVO objected to
       Mr. Piebes’ testimony regarding obviousness as improper
       expert opinion testimony. J.A. 100–02. The district court
       recognized that HVO was objecting to Mr. Piebes offering
       an opinion on obviousness. In fact, the district court quoted
       one of the questions and answers which was specifically ob-
       jected to:
           Question: “Did you think that modifying the Cor-
           nette system to support two circuits to be obvious?”
           Answer:     “Yes, I did.”
       J.A. 100. The district court overruled the objection, and
       instead gave the jury a limiting instruction prior to playing
       Mr. Piebes’ deposition testimony. J.A. 102. The district
       court’s limiting instruction instructed the jury that “a wit-
       ness such as Mr. Piebes certainly can offer his observations
       and explain to you how a system works and what he thinks
       would occur to him from his perspective would or would not
       be obvious.” S.A. 818. It further instructed the jury that
       such testimony is “not the ultimate question” of obvious-
       ness and that it was up to the jury to decide obviousness.
       Id. Mr. Piebes’ testimony was then played for the jury, in-
       cluding his testimony about what he would have consid-
       ered obvious. J.A. 704, 708–09.
            After trial, the jury entered a verdict that claims 1 and
       7 of the ’488 and ’941 patents would have been obvious to a
       person of ordinary skill in the art. HVO filed a motion for
       judgment as a matter of law, or in the alternative, for a new
       trial, which the district court denied. HVO appeals. We
       have jurisdiction pursuant to 28 U.S.C. § 1295(a)(1).
                               DISCUSSION
           We first consider the district court’s denial of HVO’s
       motion for a new trial. The denial of a new trial is reviewed
       under regional circuit law. Wordtech Sys., Inc. v. Inte-
       grated Networks Sols., Inc., 609 F.3d 1308, 1312 (Fed. Cir.
       2010). In the Eleventh Circuit, a decision on a motion for
     Case: 19-1649   Document:
Case 4:16-cv-00336-MW-CAS      53 Page:
                          Document 267 5FiledFiled: 02/05/2020
                                              02/05/20    Page 5 of 9



       HVLPO2, LLC v. OXYGEN FROG, LLC                             5



       a new trial is reviewed for an abuse of discretion. Williams
       v. City of Valdosta, 689 F.2d 964, 974 (11th Cir. 1982).
            The district court rejected HVO’s argument that a new
       trial was warranted based on Mr. Piebes’ deposition testi-
       mony regarding obviousness. The district court held that
       it was not an error to admit such testimony. J.A. 23. And
       it determined that Mr. Piebes’ testimony did not substan-
       tially prejudice HVO, especially in light of its limiting in-
       struction to the jury. Id. Under the circumstances here,
       that determination was plainly wrong; the district court’s
       limiting instruction was insufficient to cure the substantial
       prejudice caused by Mr. Piebes’ testimony. Thus, the dis-
       trict court abused its discretion by denying the motion for
       a new trial.
           Admission of Mr. Piebes’ testimony opining that it
       would be “obvious” to modify a prior art system in a partic-
       ular way that would match the claimed invention was im-
       proper. Federal Rule of Evidence 702 provides that:
           A witness who is qualified as an expert by
           knowledge, skill, experience, training, or education
           may testify in the form of an opinion or otherwise
           if:
           (a) the expert’s scientific, technical, or other spe-
           cialized knowledge will help the trier of fact to un-
           derstand the evidence or to determine a fact in
           issue; . . .
       This precisely describes testimony which would pertain to
       an obviousness invalidity challenge in a patent trial. It is
       often helpful to have a technical expert explain for exam-
       ple, the scope of the prior art or motivations for combining
       various components. Obviousness and each of its underly-
       ing components are analyzed from the perspective of a per-
       son of skill in the art. KSR Int’l Co. v. Teleflex Inc., 550
       U.S. 398, 420 (2007). Issues of infringement and validity
       “are analyzed in great part from the perspective of a person
     Case: 19-1649   Document:
Case 4:16-cv-00336-MW-CAS      53 Page:
                          Document 267 6FiledFiled: 02/05/2020
                                              02/05/20    Page 6 of 9



       6                             HVLPO2, LLC v. OXYGEN FROG, LLC




       of ordinary skill in the art,” such that a witness who is “not
       ‘qualified as an expert by knowledge, skill, experience,
       training, or education’ in the pertinent art . . . [cannot] ‘as-
       sist the trier of fact to understand the evidence or to deter-
       mine a fact in issue.’”         Sundance, Inc. v. DeMonte
       Fabricating Ltd., 550 F.3d 1356, 1361–62 (Fed. Cir. 2008)
       (quoting Fed. R. Evid. 702). Thus, “it is an abuse of discre-
       tion to permit a witness to testify as an expert on the issues
       of noninfringement or invalidity unless that witness is
       qualified as an expert in the pertinent art.” Id. at 1363.
       The prohibition of unqualified witness testimony extends
       to the ultimate conclusions of infringement and validity as
       well as to the underlying technical questions. “[A] witness
       not qualified in the pertinent art [may not] testify as an
       expert on obviousness, or any of the underlying technical
       questions, such as the nature of the claimed invention, the
       scope and content of the prior art, the differences between
       the claimed invention and the prior art, or the motivation
       of one of ordinary skill in the art to combine these refer-
       ences to achieve the claimed invention.” Id. at 1364 (foot-
       note omitted).
           The Federal Rules of Evidence and those of Civil Pro-
       cedure carefully govern expert testimony. Federal Rule of
       Civil Procedure 26 requires for example that experts be dis-
       closed to the opposing party along with a written report
       which contains all opinions of the expert, the reasons and
       bases for those opinions, and all facts relied upon in the
       formation of the opinion. Fed. R. Civ. P. 26(a)(2). HVO was
       not provided with any such disclosure of Mr. Piebes. Oxy-
       gen Frog argues that it did not have to comply with the
       Rules regarding experts because Mr. Piebes was not prof-
       fered as an expert. Oxygen Frog argues that Mr. Piebes’
       testimony was lay testimony regarding Mr. Piebes’ percep-
       tion and experience. According to Oxygen Frog a lay wit-
       ness should be permitted to testify that modifying one of
       the prior art references to include additional claimed fea-
       tures would have been obvious. We do not agree, because
     Case: 19-1649   Document:
Case 4:16-cv-00336-MW-CAS      53 Page:
                          Document 267 7FiledFiled: 02/05/2020
                                              02/05/20    Page 7 of 9



       HVLPO2, LLC v. OXYGEN FROG, LLC                              7



       Mr. Piebes’ opinion testimony was directed to the central
       legal and technical question at trial: whether HVO’s as-
       serted patent claims were invalid for obviousness. This
       testimony from Mr. Piebes is thus in the clear purview of
       experts and lay witness testimony on such issues does not
       comply with the Federal Rules of Evidence or Civil Proce-
       dure.
            Mr. Piebes’ testimony, which is directed to the conclu-
       sion of obviousness and its underlying technical questions,
       is the province of qualified experts, not lay witnesses. See,
       e.g., J.A. 704 (“Q. Did you think that modifying the Cor-
       nette system to support two circuits to be obvious? A. Yes,
       I did.”); J.A. 708 (“Q. So would you consider it obvious if you
       have a pressure switch with instructions, a two pole pres-
       sure switch with instructions to wire it to turn on and off
       two circuits? A. Yes.”). Mr. Piebes’ testimony was therefore
       inadmissible.
           Oxygen Frog also argues that, to the extent admitting
       Mr. Piebes’ testimony was improper, the error was harm-
       less and the district court cured any prejudicial effect by
       providing a limiting jury instruction. 1 We do not agree. In
       the Eleventh Circuit, evidentiary errors require a new trial


           1    Oxygen Frog also argues that any error associated
       with the admission of Mr. Piebes’ testimony was harmless
       “because the jury did not decide the ultimate issue of obvi-
       ousness and invalidity . . . [and any] prejudice was cured
       by the Court because the Court made its own independent
       analysis of obvious[ness].” Appellees’ Br. at 33–34. Alt-
       hough the issue of obviousness is a legal one, it is an issue
       that may be properly submitted to, and decided by a jury.
       See R.R. Dynamics, Inc. v. A. Stucki Co., 727 F.2d 1506,
       1515 (Fed. Cir. 1984). A district court’s decision on a mo-
       tion for judgment as a matter of law after a jury verdict of
       obviousness is not an independent inquiry. It does not con-
       vert the jury verdict into a bench trial.
     Case: 19-1649   Document:
Case 4:16-cv-00336-MW-CAS      53 Page:
                          Document 267 8FiledFiled: 02/05/2020
                                              02/05/20    Page 8 of 9



       8                            HVLPO2, LLC v. OXYGEN FROG, LLC




       “where the error has caused substantial prejudice to the
       affected party (or . . . affected the party’s ‘substantial
       rights’ or resulted in ‘substantial injustice’).” Peat, Inc. v.
       Vanguard Research, Inc., 378 F.3d 1154, 1162 (11th Cir.
       2004). Here, the jury returned a verdict that claims 1 and
       7 of both the ’941 and ’488 patents would have been obvious
       to a person of ordinary skill in the art. There is no way to
       know whether Mr. Piebes’ improper testimony provided
       some or all of the basis for the jury’s decision. Not only did
       the district court’s admission of Mr. Piebes’ improper testi-
       mony deprive HVO of its right to have the question of obvi-
       ousness decided based on admissible, qualified expert
       testimony, it prejudiced HVO by not affording it the appro-
       priate procedures for testing such testimony. See, e.g., Fed.
       R. Civ. P. 26 (a)(2), (e). Those opinions are also subject to
       challenge under Daubert v. Merrell Dow Pharm., Inc., 509
       U.S. 579 (1993). Because expert testimony on ultimate is-
       sues carries with it the potential to significantly impact a
       jury’s decision, “the expert witness discovery rules are de-
       signed to allow both sides in a case to prepare their cases
       adequately and to prevent surprise.” Reese v. Herbert, 527
       F.3d 1253, 1266 (11th Cir. 2008). Mr. Piebes was not dis-
       closed as an expert, and his testimony as to obviousness
       was not disclosed pursuant to expert discovery rules. Thus,
       HVO was significantly prejudiced by the testimony on the
       ultimate question of obviousness, which should only have
       been given by a qualified expert witness, with the expert
       discovery necessary to prepare its case and ensure the re-
       liability and relevance of the testimony. This is not harm-
       less error.
           Although it may be possible for the district court to cure
       inadmissible testimony by, for example, instructing the
       jury to disregard it, the limiting instruction in this case was
       no cure. The district court cautioned the jury before the
       deposition was played:
           [Y]ou will decide as the fact-finder whether or not
           it was or was not obvious. Just because somebody
     Case: 19-1649   Document:
Case 4:16-cv-00336-MW-CAS      53 Page:
                          Document 267 9FiledFiled: 02/05/2020
                                              02/05/20    Page 9 of 9



       HVLPO2, LLC v. OXYGEN FROG, LLC                             9



           uses a word “obvious” when they testify, does not
           mean that they are making the decision or it’s up
           to them to make the decision. And so I want to re-
           iterate that that’s a conclusion, decision that you
           will have to make one way or the other when you
           retire to begin your deliberations. With that said,
           a witness such as Mr. Piebes certainly can . . . ex-
           plain to you . . . what he thinks would occur to him
           from his perspective would or would not be obvious.
       S.A. 818. That instruction, however, improperly permits
       the jury to consider Mr. Piebes’ testimony as evidence of
       obviousness and its underlying technical questions. In
       fact, this instruction—that it is for the jury, not a witness,
       to decide obviousness—is no different than an instruction
       for how a jury should consider expert testimony. Rather
       than ensure that the jury did not rely on Mr. Piebes’ un-
       qualified testimony regarding the issue of obviousness, the
       district court’s instruction instead suggested that the jury
       may consider and weigh Mr. Piebes’ testimony as to what
       he considered obvious. Admission of that testimony sub-
       stantially prejudiced the outcome of the case. The error
       was not harmless and a new trial is necessary to correct it.
       Accordingly, the district court abused its discretion by ad-
       mitting Mr. Piebes’ testimony on the issue of obviousness
       and by denying HVO’s motion for a new trial.
           Having determined that the district court abused its
       discretion by denying HVO’s motion for a new trial, and
       that a new trial is necessary, we need not reach the other
       issues presented on appeal.
                               CONCLUSION
           Because the district court abused its discretion by ad-
       mitting lay witness testimony regarding obviousness, we
       reverse and remand for a new trial.
                   REVERSED AND REMANDED
